Citation Nr: 1527918	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  11-04 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Evaluation of degenerative disc disease of the lumbar spine with musculoskeletal strain of the lower back, initially rated as 10 percent disabling.

2.  Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

The Veteran had active service from December 1984 to August 2009. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In his substantive appeal, the Veteran requested a videoconference hearing with a Veterans Law Judge.  However, he failed to report as scheduled in May 2015.  As such, his hearing request is considered to have been withdrawn.  38 C.F.R. § 20.704(d) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran and his representative assert that the symptoms of his service-connected degenerative disc disease of the lumbar spine with musculoskeletal strain of the lower back are more severe than presently evaluated.  The Board observes that Veteran was afforded a VA examination in April 2009, in connection with his claim for service connection, and that he has not been provided an examination that considers the current severity of his degenerative disc disease of the lumbar spine with musculoskeletal strain of the lower back.  As such, the Board finds that the Veteran should be afforded a new VA examination in order to accurately evaluate the current severity of his service-connected degenerative disc disease of the lumbar spine with musculoskeletal strain of the lower back.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).   

The Board acknowledges that the Veteran was provided with a VA general medical and examination in May 2009.  However, as to the Veteran's claim of service connection for a respiratory disorder, this examination report is inadequate.  The VA general medical examination report does not indicate whether the VA examiner reviewed the Veteran's claims file, service treatment records, or any VA treatment records before rendering an opinion.  The Board observes that the Veteran's service treatment records were associated with the Veteran's claims file following the VA examination.  Moreover, the VA examiner's findings appear to be contradictory, and no explanation was provided.  

In this regard, the Board points out that the VA examiner found that the Veteran was status-post bronchitis, and that his bronchitis is considered "resolved."  However, the VA examiner also stated that pulmonary function testing showed an obstruction with 68 as best and that this result represents disability.  The VA examiner stated that clinical findings were consistent with pulmonary function testing, but the examination report reflects that chest x-rays were normal, as were his lungs upon clinical evaluation.  The VA examiner concluded that the Veteran most likely has seasonal allergies; the Board notes that the Veteran was granted service-connection for allergic conjunctivitis and allergic rhinitis in an October 2009 rating decision.  Nonetheless, it is unclear from the VA examiner's convoluted findings whether the Veteran has a current respiratory disability, as no diagnosis was issued which reflects the PFT results, demonstrating an obstruction indicative of disability.  Additionally, the VA examiner has not provided an opinion as to whether any such respiratory disability is related to service, including his service-connected allergic conjunctivitis and rhinitis and/or as due to an undiagnosed illness related to his Persian Gulf service.   Accordingly, the Board finds that the Veteran should be provided with a new VA examination in connection with his claim for service connection of a respiratory disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file the Veteran's VA treatment records related to the claims on appeal from any VA facility identified by the Veteran or in the record.  

2.  Schedule the Veteran for a VA respiratory examination to ascertain the current severity and manifestations of his service-connected degenerative disc disease of the lumbar spine with musculoskeletal strain of the lower back.

The claims file should be made available to the examiner for review in connection with the examination.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

3.  Schedule the Veteran for a VA respiratory examination to determine whether the nature and etiology of any respiratory disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

Following the review of the claims file and physical examination of the Veteran, the examiner is requested to address the following:  

a.  Identify the pathology represented by the May 2009 pulmonary function test results ("obstruction with 68 best represents disability").  If there is no identified pathology, the examiner should determine if the Veteran has signs or symptoms of an undiagnosed illness.

b.  Is it at least as likely as not (probability of at least 50 percent) that any current respiratory disorder had its onset or is otherwise etiologically related to service?

c.  Is it at least as likely as not (probability of at least 50 percent) that any current respiratory disorder is proximately due to (caused by) the Veteran's service-connected disabilities?

d.  Is it at least as likely as not (probability of at least 50 percent) that any current respiratory disorder has been aggravated (chronically worsened beyond normal progression) by service-connected disabilities?  

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.  

A complete rationale should accompany each opinion provided.
 
4.  If any benefit sought on appeal is not granted in full the RO must issue a supplemental statement of the case, and provide the Veteran and his representative an opportunity to respond.  The case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




